Judgment unanimously affirmed. Memorandum: Defendant contends that *837Supreme Court erred in denying his motion for severance. By pleading guilty, defendant waived his right to seek appellate review of the denial of that motion (see, People v Baez, 205 AD2d 695, lv denied 84 NY2d 822; People v Welcome, 184 AD2d 916, lv denied 80 NY2d 935; People v Flagg, 155 AD2d 552). We further conclude that the sentence, which was agreed upon as part of defendant’s plea, is not unduly harsh or severe (see, People v Tejeda, 217 AD2d 932; People v Kohler, 147 AD2d 937, lv denied 73 NY2d 1017). (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J. — Robbery, 1st Degree.) Present— Green, J. P., Lawton, Callahan, Balio and Boehm, JJ.